Exhibit 10.3

 

GUARANTY

 

THIS GUARANTY (as amended, supplemented or otherwise modified from time to time,
this “Guaranty”), dated as of September 27, 2019, is made by each Guarantor
named in the signature pages hereof and each Joinder Guarantor hereafter
executing a Joinder Agreement hereto (each a “Guarantor” and, collectively, the
“Guarantors”), in favor of People’s United Bank, National Association, in its
capacity as administrative agent (in such capacity, the “Administrative Agent”)
on behalf of the Lenders (as defined in the Credit Agreement described below;
the Administrative Agent and the Lenders are collectively referred to herein as
the “Guaranteed Parties” and individually as a “Guaranteed Party”).

 

RECITALS

 

A. Postal Realty LP, a Delaware limited partnership (the “Borrower”), the
lenders from time to time party thereto (each a “Lender” and, collectively, the
“Lenders”) and the Administrative Agent, are parties to a Credit Agreement dated
as of the date hereof (as amended, modified, renewed, extended or amended and
restated from time to time, the “Credit Agreement”).

 

B. It is a condition precedent to the making of the Loans under the Credit
Agreement that each Guarantor guarantee the indebtedness and other obligations
of the Borrower to the Guaranteed Parties under or in connection with the Credit
Agreement as set forth herein. Each Guarantor will derive substantial direct and
indirect benefits from the making of the Loans to the Borrower pursuant to the
Credit Agreement (which benefits are hereby acknowledged by each Guarantor).

 

AGREEMENT

 

Accordingly, to induce the Administrative Agent and the Lenders to enter into
the Credit Agreement, and in consideration thereof, each Guarantor hereby agrees
as follows:

 

SECTION 1 Definitions; Interpretation.

 

(a) Terms Defined in Credit Agreement. Each initially capitalized term used in
this Guaranty (including in the recitals hereof) and not otherwise defined
herein has the meaning assigned to it in the Credit Agreement.

 

(b) Certain Defined Terms. As used in this Guaranty (including in the recitals
hereof), the following terms shall have the following meanings:

 

“Avoidance Provisions” has the meaning set forth in Section 2.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

 

“Charges” has the meaning set forth in Section 9.

 

“Claiming Guarantor” has the meaning set forth in Section 6(a).

 

“Contributing Guarantor” has the meaning set forth in Section 6(a).

 

“dollars” means lawful money of the United States of America.

 

“Guaranteed Obligations” has the meaning set forth in Section 2.

 



1 

 

 

“Indemnification Notice” has the meaning set forth in Section 6(a).

 

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either case undertaken under the
Bankruptcy Code or any similar debtor relief laws.

 

“Joinder Guarantor” has the meaning set forth in Section 24.

 

“Maximum Rate” has the meaning set forth in Section 9.

 

“Notice Date” has the meaning set forth in Section 6(a).

 

“Share” has the meaning set forth in Section 6(a).

 

(c) Interpretation. The rules of interpretation set forth in Sections 1.02
through 1.04 of the Credit Agreement shall be applicable to this Guaranty and
are incorporated herein by this reference.

 

SECTION 2 Guaranty.

 

(a) Guaranty. Each Guarantor hereby, on a joint and several basis,
unconditionally and irrevocably guarantees to the Administrative Agent (on
behalf of the Guaranteed Parties) and its successors and permitted endorsees,
transferees and assigns, the full and prompt payment when due (whether at stated
maturity, by mandatory prepayment, declaration, acceleration, demand or
otherwise) of the Obligations (including amounts that would become due but for
the operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

 

(b) Acknowledgement of Benefits received by each Guarantor; Avoidance
Provisions.

 

(i) Each Guarantor acknowledges that it has received, or will receive,
significant financial and other benefits, either directly or indirectly, from
the proceeds of the Loans made by the Lenders to the Borrower pursuant to the
Credit Agreement; that the benefits received by such Guarantor are reasonably
equivalent consideration for such Guarantor’s execution of this Guaranty and the
other Loan Documents to which it is a party; and that such benefits include,
without limitation, the access to capital afforded to the Borrower pursuant to
the Credit Agreement from which the Borrower will be able to support the
activities of such Guarantor. Each Guarantor is executing this Guaranty and the
other Loan Documents in consideration of those benefits received by it.

 



2

 

 

(ii) It is the intent of each Guarantor, the Administrative Agent and the other
Guaranteed Parties that in any proceeding under the Bankruptcy Code or any
similar debtor relief laws, such Guarantor’s maximum obligation hereunder shall
equal, but not exceed, the maximum amount which would not otherwise cause the
Guaranteed Obligations of such Guarantor hereunder (or any other obligations of
such Guarantor to the Administrative Agent and the other Guaranteed Parties
under the Loan Documents) to be avoidable or unenforceable against such
Guarantor in such proceeding as a result of Applicable Laws, including, without
limitation, (A) Section 548 of the Bankruptcy Code of the United States and (B)
any state fraudulent transfer or fraudulent conveyance act or statute applied in
such proceeding, whether by virtue of Section 544 of the Bankruptcy Code of the
United States or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the Guaranteed Obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Guaranteed Parties under the Loan Documents) that shall be
determined in any such proceeding are referred to herein as “Avoidance
Provisions”. Accordingly, to the extent that the obligations of a Guarantor
hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guaranteed Obligations for which such Guarantor shall be
liable hereunder shall be reduced to the greater of (i) the amount which, as of
the time any of the Guaranteed Obligations are deemed to have been incurred by
such Guarantor under the Avoidance Provisions, would not cause the Guaranteed
Obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Administrative Agent and the other Guaranteed Parties under the
Loan Documents), to be subject to avoidance under the Avoidance Provisions and
(ii) the amount which, as of the time demand is made hereunder upon such
Guarantor for payment on account of the Guaranteed Obligations, would not cause
the Guaranteed Obligations of such Guarantor hereunder (or any other obligations
of such Guarantor to the Administrative Agent and the other Guaranteed Parties
under the Loan Documents), to be subject to avoidance under the Avoidance
Provisions. The provisions of this Section 2(b) are intended solely to preserve
the rights of the Administrative Agent and the other Guaranteed Parties
hereunder to the maximum extent that would not cause the Guaranteed Obligations
of any Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the other Guaranteed Parties under the Loan Documents)
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Administrative Agent and the other Guaranteed Parties that would not otherwise
be available to such Person under the Avoidance Provisions.

 

SECTION 3 Liability of Guarantors. The liability of the Guarantors under this
Guaranty shall be irrevocable, absolute, independent and unconditional, except
as expressly provided herein, and shall not be affected by any circumstance
which might constitute a discharge of a surety or guarantor other than the
indefeasible payment in full of all Guaranteed Obligations. In furtherance of
the foregoing and without limiting the generality thereof, each Guarantor agrees
as follows:

 

(a) such Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of such Guarantor and shall not be contingent upon any
Guaranteed Party’s exercise or enforcement of any remedy it may have against the
Borrower, any other Guarantor or any other Person, or against any Collateral;

 

(b) this Guaranty is a guaranty of payment when due and not merely of
collectability;

 

(c) such Guarantor’s payment of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge such Guarantor’s
liability for any portion of the Guaranteed Obligations remaining unsatisfied.
Without limiting the generality of the foregoing, if the Administrative Agent
(or any of the Guaranteed Parties) is awarded a judgment in any suit brought to
enforce any Guarantor’s covenant to pay, perform or complete a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release any
Guarantor from its covenant to pay, perform or complete the portion of the
Guaranteed Obligations that is not the subject of such suit, and such judgment
shall not, except to the extent satisfied by any such Guarantor, limit, affect,
modify or abridge any other Guarantor’s liability hereunder in respect of the
Guaranteed Obligations; and

 

(d) such Guarantor’s liability with respect to the Guaranteed Obligations shall
remain in full force and effect without regard to, and shall not be impaired or
affected by, nor shall such Guarantor be exonerated or discharged by, any of the
following events:

 

(i) any Insolvency Proceeding with respect to the Borrower, any other Guarantor,
any other Borrower Group Entity or any other Person;

 



3

 

 

(ii) any limitation, discharge, or cessation of the liability of the Borrower,
such Guarantor, any other Borrower Group Entity or any other Person for any
Guaranteed Obligations due to any statute, regulation or rule of law, or any
invalidity or unenforceability in whole or in part of any of the Guaranteed
Obligations or the Loan Documents;

 

(iii) any merger, acquisition, consolidation or change in structure of the
Borrower, such Guarantor, any other Borrower Group Entity or any other Person,
or any sale, lease, transfer or other disposition of any or all of the assets or
ownership interests in the Borrower, such Guarantor, any other Guarantor or any
other Person;

 

(iv) any assignment or other transfer, in whole or in part, of any Guaranteed
Party’s interests in and rights under this Guaranty or the other Loan Documents
to the extent permitted under and in accordance with the terms of the Credit
Agreement, including any Guaranteed Party’s right to receive payment of the
Guaranteed Obligations, or any assignment or other transfer, in whole or in
part, of any Guaranteed Party’s interests in and to any of the Collateral in
accordance with the terms of the Credit Agreement;

 

(v) any counterclaim or setoff that the Borrower, such Guarantor, any other
Borrower Group Entity or other Person may have or assert;

 

(vi) the incapacity or lack of corporate or other authority to execute any of
the Loan Documents by any member of the Borrower Group Entities or any other
Person;

 

(vii) any amendment, modification, renewal or extension of, or any Guaranteed
Party’s cancellation or surrender of, any Loan Document, any Guaranteed
Obligations, or any Collateral, or any Guaranteed Party’s exchange, release, or
waiver of any Collateral, except pursuant to Section 2.05(e) of the Credit
Agreement;

 

(viii) any Guaranteed Party’s exercise or nonexercise of any power, right or
remedy with respect to any of the Collateral, including any Guaranteed Party’s
compromise, release, settlement or waiver with or of the Borrower, any Loan
Party or any other Person;

 

(ix) any Guaranteed Party’s vote, claim, distribution, election, acceptance,
action or inaction in any Insolvency Proceeding related to the Guaranteed
Obligations;

 

(x) any impairment or invalidity of any of the Collateral or any other
collateral securing any of the Guaranteed Obligations or any failure to perfect
any of the Liens of the Guaranteed Parties thereon or therein; and

 

(xi) any other guaranty, whether by such Guarantor, any other Borrower Group
Entity or any other Person, of all or any part of the Guaranteed Obligations or
any other indebtedness, obligations or liabilities of the Borrower or any other
Borrower Group Entity to any Guaranteed Party.

 

SECTION 4 Consents of Guarantors. Each Guarantor hereby unconditionally consents
and agrees that, without notice to or further assent from such Guarantor:

 

(a) the principal amount of the Guaranteed Obligations may be increased or
decreased and additional obligations of the Borrower and any other Borrower
Group Entity under the Loan Documents may be incurred, by one or more
amendments, modifications, renewals or extensions of any Loan Document or
otherwise;

 



4

 

 

(b) the time, manner, place or terms of any payment under any Loan Document may
be extended or changed, including by an increase or decrease in the interest
rate on any Guaranteed Obligation or any fee or other amount payable under such
Loan Document, by an amendment, modification or renewal of any Loan Document or
otherwise (in which case the liability of the Guarantors shall be extended or
changed to the same extent);

 

(c) the time for the Borrower’s, any Borrower Group Entity’s or any other
Person’s performance of or compliance with any term, covenant or agreement on
its part to be performed or observed under any Loan Document may be extended, or
such performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as the Guaranteed Parties may deem proper;

 

(d) any Guaranteed Party may discharge or release, in whole or in part, the
Borrower from payment and performance of all or any part of the Guaranteed
Obligations or any other Borrower Group Entity from payment and performance of
its obligations under the Loan Documents, and may permit or consent to any such
action or any result of such action, and shall not be obligated to demand or
enforce payment upon any of the Collateral or any other collateral, nor shall
any Guaranteed Party be liable to the Guarantors for any failure to collect or
enforce payment or performance of the Guaranteed Obligations from any Person or
to realize on the Collateral or other collateral therefor;

 

(e) in addition to the Collateral, the Guaranteed Parties may take and hold
other security (legal or equitable) of any kind, at any time, as collateral for
the Guaranteed Obligations, and may, from time to time, in whole or in part,
exchange, sell, surrender, release, subordinate, modify, waive, rescind,
compromise or extend such security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof;

 

(f) the Guaranteed Parties may request and accept other guaranties of the
Guaranteed Obligations and any other indebtedness, obligations or liabilities of
the Borrower or any other Borrower Group Entity to any Guaranteed Party and may,
from time to time, in whole or in part, surrender, release, subordinate, modify,
waive, rescind, compromise or extend any such guaranty and may permit or consent
to any such action or the result of any such action; and

 

(g) the Guaranteed Parties may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege (including the right to
accelerate the maturity of any Loan and any power of sale) granted by any Loan
Document or other security document or agreement, or otherwise available to any
Guaranteed Party, with respect to the Guaranteed Obligations or any of the
Collateral, even if the exercise of such right, remedy, power or privilege
affects or eliminates any right of subrogation or any other right of any
Guarantor against the Borrower or any other Borrower Group Entity;

 

all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.

 

SECTION 5 Guarantor Waivers.

 

(a) Certain Waivers. To the extent permitted under applicable law, each
Guarantor waives and agrees not to assert:

 

(i) any right to require any Guaranteed Party (A) to marshal assets in favor of
the Borrower, such Guarantor, any other Borrower Group Entity or any other
Person, (B) to proceed against the Borrower, any other Borrower Group Entity or
any other Person, (C) to proceed against or exhaust any of the Collateral, (D)
to give notice of the terms, time and place of any public or private sale of
personal property security constituting the Collateral or other collateral for
the Guaranteed Obligations or comply with any other provisions of §9-611 of the
Uniform Commercial Code (or any equivalent provision of any other Applicable
Laws) or (E) to pursue any other right, remedy, power or privilege of any
Guaranteed Party whatsoever;

 



5

 

 

(ii) the defense of the statute of limitations in any action hereunder or for
the collection or performance of the Guaranteed Obligations;

 

(iii) any defense arising by reason of any lack of corporate or other authority
or any other defense of the Borrower, such Guarantor, any other Borrower Group
Entity or any other Person;

 

(iv) any defense based upon any Guaranteed Party’s errors or omissions in the
administration of the Guaranteed Obligations; and

 

(v) any rights to setoffs and counterclaims.

 

(b) Additional Waivers. Each Guarantor waives any and all notice of (i) the
acceptance of this Guaranty, (ii) the creation, renewal, modification, extension
or accrual of the Guaranteed Obligations, (iii) the reliance by the Guaranteed
Parties upon this Guaranty, and (iv) the exercise of any right, power or
privilege hereunder. The Guaranteed Obligations shall conclusively be deemed to
have been created, contracted, incurred and permitted to exist in reliance upon
this Guaranty. Each Guarantor waives promptness, diligence, presentment,
protest, demand for payment, notice of default, dishonor or nonpayment and all
other notices to or upon the Borrower, such Guarantor, any other Borrower Group
Entity or any other Person with respect to the Guaranteed Obligations.

 

(c) Independent Obligations. The Guaranteed Obligations of each Guarantor
hereunder are independent of and separate from the obligations of the Borrower
and any other Borrower Group Entity (including any other Guarantor hereunder)
and upon the occurrence and during the continuance of any Event of Default, a
separate action or actions may be brought against such Guarantor, whether or not
the Borrower or any such other Borrower Group Entity is joined therein or a
separate action or actions are brought against the Borrower or any such other
Borrower Group Entity.

 

(d) Disclosure of Financial Condition of Borrower and Other Borrower Group
Entities/Other Information. No Guarantor shall have any right to require any
Guaranteed Party to obtain or disclose any information with respect to: (i) the
financial condition or character of the Borrower, any Borrower Group Entity, the
ability of the Borrower to pay and perform the Guaranteed Obligations or the
ability of any other Borrower Group Entity to pay or perform its obligations
under the Loan Documents; (ii) the Guaranteed Obligations; (iii) the Collateral;
(iv) the existence or nonexistence of any other guarantees of all or any part of
the Guaranteed Obligations; (v) any action or inaction on the part of any
Guaranteed Party or any other Person; or (vi) any other matter, fact or
occurrence whatsoever.

 

SECTION 6 Guarantors’ Rights of Subrogation, Contribution, Etc.; Impairment of
Subrogation Rights.

 

(a) Subrogation and Contribution.

 

(i) Each Guarantor (a “Contributing Guarantor”) agrees (subject to Section
6(a)(ii) hereof) that, in the event a payment shall be made by any other
Guarantor (the “Claiming Guarantor”) under this Guaranty, each Contributing
Guarantor shall indemnify each Claiming Guarantor in an amount equal to the
amount of such payment multiplied by a fraction of which the numerator shall be
the net asset value of the Contributing Guarantor on the Notice Date (defined
below) and the denominator shall be the aggregate net asset value of all the
Guarantors on the Notice Date (such product shall be referred to herein as a
Guarantor’s “Share”). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 6(a)(i) shall be subrogated to any
rights of such Claiming Guarantor to indemnification from Borrower to the extent
of such payment.

 



6

 

 

(ii) If a Claiming Guarantor is entitled to reimbursement or indemnification
under this Guaranty and desires such reimbursement or indemnification for the
amounts in excess of its Share of the payment, such Claiming Guarantor shall
send written notification (an “Indemnification Notice”) setting forth the basis
for and amount of such claim for reimbursement and indemnification to the
Contributing Guarantors. Each Indemnification Notice shall be accompanied by
such supporting documentation as may be reasonably required to establish the
amount of any payment for which reimbursement or indemnification is being
sought. Each Contributing Guarantor shall have ten (10) days from the date of
receipt of the Indemnification Notice (such date of receipt hereafter referred
to as the “Notice Date”) to reimburse the Claiming Guarantor for each such
Contributing Guarantor’s Share of the payment by delivering a check or wire
transfer to the Claiming Guarantor in an amount equal to such Contributing
Guarantor’s Share of the payment.

 

(iii) In the event that any Contributing Guarantor does not reimburse the
Claiming Guarantor for its Share of the payment within ten (10) days of the
Notice Date, the Share of the payment of such Contributing Guarantor shall be
treated as having been advanced as a loan by the Claiming Guarantor and shall
bear interest from the Notice Date at the applicable federal rate for
intercompany transactions between related parties. Such Contributing Guarantor’s
Share of the payment, plus all interest accruing thereon at the rate and from
the date set forth in the preceding sentence, shall be payable by the
Contributing Guarantor immediately upon demand by the Claiming Guarantor.

 

(iv) Notwithstanding the foregoing, until the Obligations have been indefeasibly
paid in full and the Commitments have been terminated or expired, each Guarantor
shall withhold exercise of any right of subrogation, reimbursement,
indemnification or contribution which such Guarantor may have against any other
Guarantor or the Borrower in respect of payments made by such Guarantor under
this Guaranty, but thereafter may seek to exercise such rights. Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its right of subrogation, reimbursement, indemnification or
contribution is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement,
indemnification or contribution such Guarantor may have against the Borrower or
any other Guarantor or against any Collateral or other security shall be junior
and subordinate to (x) any rights the Guaranteed Parties may have against the
Borrower or such other Guarantors and (y) to all right, title and interest the
Guaranteed Parties may have in any such Collateral or other security. If any
amount shall be paid to such Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when (I) all
Obligations shall not have been indefeasibly paid in full or (II) the
Commitments shall not have been terminated or expired, such amount shall be held
in trust for the Administrative Agent (on behalf of the Lenders) and shall
forthwith be paid over to the Administrative Agent (on behalf of the Lenders) to
be credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.

 



7

 

 

(b) Impairment of Subrogation Rights. Each Guarantor agrees that, upon the
occurrence and during the continuation of an Event of Default, the
Administrative Agent may elect to foreclose either nonjudicially or judicially
against any Collateral, or any part thereof, or accept an assignment of any such
Collateral in lieu of foreclosure, or compromise or adjust any part of such
obligations, or make any other accommodation with the Borrower, any other
Borrower Group Entity or any other Guarantor, or exercise any other remedy
against the Borrower, any other member of the Borrower Group Entities, any other
guarantor, or any Collateral, in each case in accordance with the applicable
provisions of the Credit Agreement and the other Loan Documents. Except to the
extent the Guaranteed Obligations are indefeasibly paid in full and satisfied
thereby, no such action by any Guaranteed Party will release or limit the
liability of such Guarantor to the Guaranteed Parties, and such Guarantor shall
remain liable under this Guaranty after such action, even if the effect of that
action is to deprive such Guarantor of the right to collect reimbursement from
the Borrower, any other Borrower Group Entity, any other guarantor (including
any other Guarantor hereunder) or any other Person for any sums paid to the
Administrative Agent, any Lender or any other Guaranteed Party or such
Guarantor’s rights of subrogation, contribution, or indemnity against the
Borrower, any other Borrower Group Entity, any other guarantor (including any
other Guarantor hereunder) or any other Person. Without limiting the foregoing,
it is understood and agreed that, on any foreclosure or conveyance in lieu of
foreclosure of any Collateral held by the Administrative Agent, such Collateral
will no longer exist, and that any right that such Guarantor might otherwise
have, on full payment of the Guaranteed Obligations by such Guarantor to the
Administrative Agent, any Lender or any other Guaranteed Party, to participate
in any such Collateral or to be subrogated to any rights of the Administrative
Agent, any Lender or any other Guaranteed Party with respect to any such
Collateral will be nonexistent; nor shall such Guarantor be deemed to have any
right, title, interest or claim under any circumstances in or to any real or
personal property held by the Administrative Agent or any third party following
any foreclosure or conveyance in lieu of foreclosure of any such Collateral.

 

(c) Further Agreements. Without limiting any of the other waivers and provisions
set forth in this Guaranty, each Guarantor hereby intentionally, freely,
irrevocably and unconditionally agrees as follows:

 

(i) such Guarantor waives all rights and defenses that such Guarantor may have
because the Guaranteed Obligations are secured by equity interests; this means,
among other things: (A) the Administrative Agent and the Lenders may collect
from such Guarantor without first foreclosing on any such equity interests; and
(B) if the Administrative Agent or the Lenders foreclose on any equity
interests: (I) the amount of the Guaranteed Obligations may be reduced only by
the price for which that Collateral is sold at the foreclosure sale, even if the
Collateral is worth more than the sale price; and (II) the Administrative Agent
and the Lenders may collect from such Guarantor even if the Administrative
Agent, by foreclosing on such equity interests, has destroyed any right such
Guarantor may have to collect from the Borrower, any other Guarantor or any
other Borrower Group Entity. This is an unconditional and irrevocable waiver of
any rights and defenses such Guarantor may have because the Guaranteed
Obligations are secured by equity interests; and

 

(ii) such Guarantor waives all rights and defenses arising out of an election of
remedies by the Administrative Agent and the Lenders, even though that election
of remedies, such as a nonjudicial foreclosure with respect to security for the
Guaranteed Obligations, has destroyed such Guarantor’s rights of subrogation and
reimbursement against the principal or any other Person.

 

SECTION 7 Subordination. Until the Obligations shall have been indefeasibly paid
in full and the Commitments have been terminated or expired, each Guarantor
subordinates all present and future indebtedness (including any right to
contribution set forth in Section 6(a) hereof or otherwise) owing by the
Borrower or, during the existence of an Event of Default, by any other
Guarantor, in each case to such Guarantor, in right of payment to the Guaranteed
Obligations, and any such indebtedness collected or received by such Guarantor
after an Event of Default has occurred and is continuing shall be held in trust
for Administrative Agent on behalf of the Guaranteed Parties and shall forthwith
be paid over to Administrative Agent for the benefit of Guaranteed Parties to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of such Guarantor under any
other provision hereof. Such Guarantor further agrees not to assign all or any
part of such indebtedness unless Administrative Agent is given prior notice and
such assignment is expressly made subject to the terms of this Guaranty.

 



8

 

 

SECTION 8 Continuing Guaranty. This Guaranty is a continuing guaranty relating
to any Guaranteed Obligations, including Guaranteed Obligations which may exist
continuously or which may arise from time to time under successive transactions,
and each Guarantor expressly acknowledges that this Guaranty shall remain in
full force and effect notwithstanding that there may be periods in which no
Guaranteed Obligations exist. This Guaranty shall continue in effect and be
binding upon the Guarantors until termination or expiration of the Commitments
and indefeasible payment in full of the Guaranteed Obligations, whereupon this
Guaranty automatically shall terminate and be of no further force or effect.

 

SECTION 9 Payments.

 

(a) Agreement to Pay. Each Guarantor jointly and severally hereby agrees, in
furtherance of the foregoing provisions of this Guaranty and not in limitation
of any other right which any Guaranteed Party or any other Person may have
against such Guarantor by virtue hereof, upon the failure of the Borrower or any
other Borrower Group Entity to pay any of the Guaranteed Obligations when and as
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under §362(a) of the
Bankruptcy Code), such Guarantor shall upon demand of the Administrative Agent,
subject to the other terms and conditions of this Guaranty, forthwith pay, or
cause to be paid, in cash, to the Administrative Agent an amount equal to the
amount of the Guaranteed Obligations then due as aforesaid (including interest
which, but for the filing of a petition in any Insolvency Proceeding with
respect to the Borrower or any other Borrower Group Entity, would have accrued
on such Guaranteed Obligations, whether or not a claim is allowed against the
Borrower or such other Borrower Group Entity for such interest in any such
Insolvency Proceeding). Such Guarantor shall make each payment hereunder,
unconditionally in full without setoff, counterclaim (other than mandatory or
compulsory counterclaims) or other defense (other than the defense of
indefeasible payment in full), on the day when due in dollars, in immediately
available funds, to the Administrative Agent at such office of the
Administrative Agent and to such account as the Administrative Agent shall
specify in writing to such Guarantor.

 

(b) Tax Gross-Up. Each Guarantor shall make all payments hereunder without
setoff or counterclaim and free and clear of and without deduction for any
taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein (other than Excluded Taxes) unless such
Guarantor is compelled by law to make such deduction or withholding. If any such
obligation (other than one arising with respect to taxes based on or measured by
the income or profits of any Guaranteed Party) is imposed upon such Guarantor
with respect to any amount payable by it hereunder, such Guarantor will pay to
the Administrative Agent, for the benefit of such Guaranteed Party, on the date
on which such amount is due and payable hereunder, such additional amount in
dollars as shall be necessary to enable such Guaranteed Party to receive the
same net amount which such Guaranteed Party would have received on such due date
had no such obligation been imposed upon such Guarantor, to the extent Borrower
would be obligated to make such payment as set forth in Section 2.17 of the
Credit Agreement, as if such requirements were applicable to such Guarantor
hereunder.

 



9

 

 

(c) Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower or any other Borrower Group Entity is made to the Administrative Agent
or any other Guaranteed Party, or the Administrative Agent or any other
Guaranteed Party exercises its right of setoff pursuant to Section 16 hereof,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or any other Guaranteed Party in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under the Bankruptcy Code or any similar debtor relief law or
otherwise, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred.

 

(d) Maximum Rate. Notwithstanding anything herein to the contrary, if at any
time the interest rate applicable to any payments made hereunder, together with
all fees, charges and other amounts which are treated as interest on such
payments under Applicable Law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Guaranteed Party entitled such payment in
accordance with Applicable Law, the rate of interest payable in respect of such
payment hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such payment but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Guaranteed Party in respect of such payment
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Guaranteed Party.

 

(e) Survival. The agreements in this Section 9 shall survive the termination or
expiration of the Commitments and the repayment, satisfaction or discharge of
all of the Obligations.

 

SECTION 10 Representations and Warranties. Each Guarantor represents and
warrants to each Guaranteed Party that:

 

(a) Organization and Powers. Such Guarantor (i) is duly organized or formed,
validly existing and, as applicable, in good standing under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(y) own or lease its assets and carry on its business and (z) execute, deliver
and perform its obligations under this Guaranty, and (iii) except where the
failure to do so individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Effect, is duly qualified and, as
applicable, in good standing under the laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification.

 

(b) Authorization; No Conflict. The execution, delivery and performance by such
Guarantor of this Guaranty has been duly authorized by all necessary corporate
or other organizational action, and do not and will not (i) violate the terms of
any of such Guarantor’s Organizational Documents; (ii) conflict with or result
in any breach or contravention of, or the creation of any Lien under (other than
Liens created under any of the Loan Documents), or require any payment to be
made under (x) any contractual obligation to which such Guarantor is a party or
affecting such Guarantor or the properties of such Guarantor or any of its
subsidiaries in any material respects or (y) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such
Guarantor or its property is subject in any material respect; or (iii) violate
any Applicable Law.

 



10

 

 

(c) Governmental Authorizations; No Consents. No approval, consent, exemption,
authorization, or other action by, or registration or filing with, any
Governmental Authority is necessary or required in connection with (i) the
execution, delivery or performance by, or enforcement against, such Guarantor of
this Guaranty, or (ii) the exercise by the Administrative Agent or any other
Guaranteed Party of its rights under the this Guaranty or the remedies in
respect of the Guaranteed Obligations.

 

(d) Binding Obligation. This Guaranty has been duly executed and delivered by
such Guarantor. This Guaranty constitutes a legal, valid and binding obligation
of such Guarantor, enforceable against such Guarantor in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

(e) Consideration. Such Guarantor has received at least “reasonably equivalent
value” (as such phrase is used in §548 of the Bankruptcy Code and in comparable
provisions of other Applicable Laws) to support its obligations hereunder in
respect of the Guaranteed Obligations.

 

(f) Independent Investigation. Such Guarantor hereby acknowledges that it has
undertaken its own independent investigation of the financial condition of the
Borrower and each other Borrower Group Entity and all other matters pertaining
to this Guaranty, and further acknowledges that it is not relying in any manner
upon any representation or statement of any Guaranteed Party with respect
thereto. Such Guarantor represents and warrants that it has received and
reviewed copies of the Loan Documents and that it is in a position to obtain,
and it hereby assumes full responsibility for obtaining, any additional
information concerning the financial condition of the Borrower and each other
Borrower Group Entity and any other matters pertinent hereto that such Guarantor
may desire. Such Guarantor is not relying upon or expecting any Guaranteed Party
to furnish to such Guarantor any information now or hereafter in any Guaranteed
Party’s possession concerning the financial condition of the Borrower or any
other Borrower Group Entity, or any other matter.

 

(g) Additional Representations and Warranties. In addition to the foregoing,
such Guarantor makes such further representations and warranties as are set
forth in Article III of the Credit Agreement and are applicable to it.

 

SECTION 11 Intentionally Omitted.

 

SECTION 12 Additional Affirmative Covenants. Until such time as the Guaranteed
Obligations have been indefeasibly paid in full and the Commitments have been
terminated or expired, each Guarantor agrees that such Guarantor shall observe,
perform and comply with all covenants applicable to such Guarantor set forth in
Articles V and VI of the Credit Agreement that by their terms the Borrower is
required to cause such Guarantor to observe, perform and comply with, as if such
covenants were set forth in full herein.

 

SECTION 13 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

 

If to any Guarantor:

 

75 Columbia Avenue
Cedarhurst, New York 11516

Attention: Jeremy Garber

 



11

 

 

with a copy to:

 

Hunton Andrews Kurth LLP
951 East Byrd Street
Richmond, Virginia 23219

Attention: Eric J. Nedell, Esq.

 

If to the Administrative Agent:

 

People’s United Bank, National Association

250 Park Avenue, Suite 905

New York, New York 10177

Attention: Jason Bishop

 

with copies to:

 

People’s United Bank, National Association

Agency Services BC5- 1357

850 Main Street

Bridgeport, Connecticut 06604

REF: Postal Realty Trust

 

and

 

Morrison & Foerster LLP

250 West 55th Street

New York, New York 10019

Attention: Keith M. Print, Esq.

 

If to any other Guaranteed Party, to it at its address (or telecopy number) set
forth in the Credit Agreement.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given within three (3) Business
Days after mailing. Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b) Notices and other communications to the Guaranteed Parties hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent. The Administrative Agent or any Guarantor
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

(c) Each of the Guarantors and the Guaranteed Parties may change its address or
telecopier number for notices and other communications hereunder by providing
notice of such change to the other parties.

 

SECTION 14 No Waiver; Cumulative Remedies. No failure by any Guaranteed Party to
exercise, and no delay by any Guaranteed Party in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein or therein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 



12

 

 

SECTION 15 Costs and Expenses; Waiver of Consequential Damages; Etc.

 

(a) Costs and Expenses. Each Guarantor acknowledges the obligations of the
Borrower to pay costs and expenses pursuant to Section 9.03 of the Credit
Agreement and such Guarantor’s guarantee thereof pursuant to this Guaranty.

 

(b) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Laws, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Guaranty, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof; provided that, nothing in this clause (b) shall relieve
the Borrower or any other Guarantor party hereto of any obligation it may have
to indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.

 

(c) [reserved].

 

(d) Survival. The agreements in this Section 15 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination or
expiration of the Commitments and the repayment, satisfaction or discharge of
the Guaranteed Obligations.

 

SECTION 16 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Laws, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of each Guarantor against any
and all of the Guaranteed Obligations of the Guarantors now or hereafter
existing under this Guaranty to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Guaranty or any other Loan Document
and although such obligations of such Guarantor may be unmatured or are owed to
a branch or office of such Lender different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender (by its acceptance hereof) agrees to
notify the affected Guarantor and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

SECTION 17 Benefits of Guaranty. This Guaranty is entered into for the sole
protection and benefit of the Administrative Agent and each other Guaranteed
Party and their respective permitted successors and assigns, and no other Person
shall be a direct or indirect beneficiary of, or shall have any direct or
indirect cause of action or claim in connection with, this Guaranty. The
Guaranteed Parties, by their acceptance of this Guaranty, shall not have any
obligations under this Guaranty to any Person other than (a) the Guarantors, and
(b) the Administrative Agent (or any sub-agent thereof) or any Related Parties
thereof, and such obligations shall be limited to those expressly stated herein.

 



13

 

 

SECTION 18 Binding Effect; Assignment.

 

(a) Binding Effect. This Guaranty shall be binding upon each Guarantor and its
successors and assigns, and inure to the benefit of and be enforceable by the
Administrative Agent and each other Guaranteed Party and their respective
successors, endorsees, transferees and assigns.

 

(b) Assignment. No Guarantor shall have the right to assign or transfer its
rights and obligations hereunder without the prior written consent of the
Administrative Agent.

 

SECTION 19 Governing Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

(b) SUBMISSION TO JURISDICTION. Each GUARANTOR hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County, BOROUGH OF MANHATTAN, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this GUARANTY or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the guarantors hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. Each
of the guarantors agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this GUARANTY shall
affect any right that the Administrative Agent OR ANY LENDER may otherwise have
to bring any action or proceeding relating to this guaranty against a GUARANTOR
or its properties in the courts of any jurisdiction.

 

(c) WAIVER OF VENUE. Each GUARANTOR hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this GUARANTY in any court
referred to in paragraph (b) of this Section. Each of the guarantors hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d) SERVICE OF PROCESS. Each party to this Guaranty irrevocably consents to
service of process in the manner provided for notices in Section 13. Nothing in
this Guaranty will affect the right of any party to this Guaranty to serve
process in any other manner permitted by law.

 

SECTION 20 Waiver of Jury Trial. EACH GUARANTOR AND ADMINISTRATIVE AGENT (FOR
ITSELF AND ON BEHALF OF EACH OTHER GUARANTEED PARTY) HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH OF GUARANTOR AND ADMINISTRATIVE AGENT
(FOR ITSELF AND ON BEHALF OF EACH OTHER GUARANTEED PARTY) (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE GUARANTEED PARTIES
HAVE BEEN INDUCED TO ACCEPT THIS GUARANTY BY, AMONG OTHER THINGS, THE WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 



14

 

 

SECTION 21 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by the Loan Documents, each Guarantor
acknowledges and agrees that: (i) the credit facilities provided for under the
Credit Agreement and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification of any Loan Document) are an arm’s-length commercial transaction
between the Borrower, the Guarantors, the other Borrower Group Entities and
their respective Affiliates, on the one hand, and the Administrative Agent and
any arranger, bookrunner, documentation agent and syndication agent under the
Credit Agreement, on the other hand, and each Guarantor is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated by the Loan Documents (including any amendment,
waiver or other modification thereof); (ii) in connection with the process
leading to such transaction, the Administrative Agent and any arranger,
bookrunner, documentation agent and syndication agent under the Credit Agreement
is each and has each been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower, the Guarantors, any other
Borrower Group Entity or any of the respective Affiliates, stockholders,
creditors or employees or any other Person; (iii) none of the Administrative
Agent or any arranger, bookrunner, documentation agent or syndication agent
under the Credit Agreement has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower, the Guarantors, any other
Borrower Group Entity or any of their respective Affiliates with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification of any
Loan Document (irrespective of whether the Administrative Agent or any arranger,
bookrunner, documentation agent or syndication agent under the Credit Agreement
has advised or is currently advising the Borrower, the Guarantors, any other
Borrower Group Entity or any of their respective Affiliates on other matters)
and none of the Administrative Agent or any arranger, bookrunner, documentation
agent or syndication agent under the Credit Agreement has any obligation to the
Borrower, the Guarantors, any other Borrower Group Entity or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth in the Loan Documents; (iv) the
Administrative Agent or any arranger, bookrunner, documentation agent or
syndication agent under the Credit Agreement and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower, the Guarantors, the other Borrower Group Entities
and their respective Affiliates, and none of the Administrative Agent or any
arranger, bookrunner, documentation agent or syndication agent under the Credit
Agreement has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent and
any arranger, bookrunner, documentation agent and syndication agent under the
Credit Agreement have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification of any Loan
Document) and each Guarantor has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. Each Guarantor hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent and any arranger, bookrunner,
documentation agent and syndication agent under the Credit Agreement with
respect to any breach or alleged breach of agency or fiduciary duty.

 



15

 

 

SECTION 22 Amendments and Waivers. This Guaranty shall not be amended except by
written agreement of the Guarantors and the Administrative Agent (with any
consent of the Lenders required under the Credit Agreement). No waiver of any
rights of the Guaranteed Parties under any provision of this Guaranty or consent
to any departure by any Guarantor therefrom shall be effective unless in writing
and signed by the Administrative Agent (with any consent of the Lenders required
under the Credit Agreement). Any such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

SECTION 23 Severability. If any provision of this Guaranty is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Guaranty shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

SECTION 24 Future Guarantors; Released Guarantors.

 

(a) At such time following the date hereof as any Subsidiary (a “Joinder
Guarantor”) is required to join hereto pursuant to the terms of Section 2.05(c),
Section 2.22 or Section 2.23 of the Credit Agreement, such Joinder Guarantor
shall execute and deliver to the Administrative Agent a Joinder Agreement,
signifying its agreement to be bound by the provisions of this Guaranty as a
Guarantor to the same extent as if such Joinder Guarantor had originally
executed this Guaranty as of the date hereof. Each of the other Guarantors
hereby consents to the execution and delivery of such Joinder Agreement without
any further notice or consent of such Guarantor.

 

(b) If any Guarantor is entitled to be released from its obligations hereunder
pursuant to Section 2.05(e) of the Credit Agreement, then such Guarantor shall
be deemed released from its obligations hereunder upon compliance with Section
2.05(e) of the Credit Agreement, and each of the other Guarantors hereby
consents to such release without any further notice or consent of such
Guarantor. Notwithstanding such release, the Administrative Agent agrees,
promptly upon request therefor by such Guarantor, to execute, deliver and record
such further documents in relation to such release as such Guarantor may
reasonably request.

 

SECTION 25 Counterparts; Integration; Effectiveness. This Guaranty may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Guaranty constitutes the
entire contract among the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Guaranty shall become effective as
to any Guarantor when the Administrative Agent shall have such Guarantor’s
executed counterpart hereof (or, with respect to a Joinder Guarantor, when the
Administrative Agent shall have received an executed counterpart of such Joinder
Guarantor’s Joinder Agreement). Delivery of an executed counterpart of a
signature page of this Guaranty by telecopy shall be effective as delivery of a
manually executed counterpart of this Guaranty.

 

SECTION 26 Survival of Representations and Warranties. All representations and
warranties made hereunder shall survive the execution and delivery hereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each other Guaranteed Party, regardless of any
investigation made by the Administrative Agent or any other Guaranteed Party or
on their behalf, and shall continue in full force and effect as long as any
Obligation shall remain unpaid or unsatisfied or any Lender’s Commitment shall
remain unexpired or not terminated.

 

SECTION 27 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) by its acceptance hereof hereby notifies each Guarantor that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies such Guarantor, which information
includes the name and address of such Guarantor and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Guarantor in accordance with the Act.

 

[Remainder of page intentionally left blank.]

 

16

 

 

IN WITNESS WHEREOF, each Guarantor and the Administrative Agent have executed
this Guaranty, as of the date first above written.

 

  GUARANTORS:       A AND J ASSETS LLC   Alabama Postal Holdings, LLC   ARKANSAS
POSTAL HOLDINGS LLC   ASSET 20024, L.L.C.   GARY GLEN PARK REALTY, LLC   Harbor
Station, LLC   HILER BUFFALO LLC   Illinois Postal Holdings, LLC   Iowa Postal
Holdings, LLC   LOUISIANA POSTAL HOLDINGS LLC   Mass Postal Holdings LLC  
Michigan Postal Holdings LLC   Missouri & Minnesota Postal Holdings, LLC   Ohio
Postal Holdings, LLC   Pennsylvania Postal Holdings, LLC   Postal Holdings LLC  
PPP ASSETS, LLC   SOUTH CAROLINA POSTAL HOLDINGS LLC   Tennessee Postal
Holdings, LLC   UNITED POST OFFICE INVESTMENTS, LLC   UPH MERGER SUB LLC  
Wisconsin Postal Holdings, LLC           By: /s/ Jeremy Garber     Name:  Jeremy
Garber     Title: President, Treasurer and Secretary           POSTAL REALTY LP,
a Delaware limited partnership           By: Postal Realty Trust, Inc.,     its
general partner           By: /s/ Jeremy Garber     Name:  Jeremy Garber    
Title: President, Treasurer and Secretary

 



17

 

 

  ADMINISTRATIVE AGENT:           PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as
administrative agent           By: /s/ Jason Bishop     Name:  Jason Bishop    
Title: Senior Vice President

 

 

18

